Exhibit 10.1

 

Loan Numbers: 1008457

and 1008458

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 20, 2014, is made by and between RLJ LODGING
TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (“Parent Guarantor”), each of the undersigned Lenders party to the Credit
Agreement (as defined below) (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

 

WHEREAS, Borrower, Parent Guarantor, Administrative Agent and the Lenders party
thereto have entered into that certain Amended and Restated Credit Agreement
dated as of November 20, 2012 (the “Credit Agreement”), (capitalized terms used
herein and not defined herein have the meanings provided in the Credit
Agreement);

 

WHEREAS, pursuant to the Credit Agreement, the Term Loan Lenders advanced to
Borrower the Term Loan in the original principal amount of $275,000,000;

 

WHEREAS, Section 2.16.(a) of the Credit Agreement provides that the Borrower may
request increases in the aggregate amount of the Term Loan Commitments, provided
that the Outstanding Amount of the Term Loan shall not exceed $400,000,000, and
contemporaneously with the execution of this Amendment, certain of the Term Loan
Lenders and the Borrower have agreed to increases of the Term Loan Commitments
of such Term Loan Lenders which shall increase the Outstanding Amount of the
Term Loan to $400,000,000; and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement to extend the
Term Loan Maturity Date, to decrease the Applicable Margin for Term Loan, to
permit the Borrower hereafter to increase the maximum Outstanding Amount of the
Term Loan to $600,000,000, to increase the minimum Tangible Net Worth
Requirement, and to otherwise modify certain terms of the Credit Agreement, each
as more particularly set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

1.                                      Section 1.1 of the Credit Agreement is
hereby amended by adding the following definitions:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.  1 et seq.),
as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of its Guaranty of such
Swap Obligation is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or

 

--------------------------------------------------------------------------------


 

official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time such
Guaranty becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.

 

“First Amendment Effective Date” means March 20, 2014.

 

“Participant Register” has the meaning given to that term in Section 13.6.(b).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

2.                                      Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the following definition in its
entirety:

 

“Term Loan Maturity Date” means March 20, 2019.

 

3.                                      Section 1.1 of the Credit Agreement is
hereby amended by replacing the table contained within the definition of
“Applicable Margin” in its entirety with the following table:

 

Level

 

Leverage Ratio

 

Applicable Margin
for Revolving Credit
Loans

 

Applicable Margin for
Term Loan

 

1

 

Less than 4.00 to 1.00

 

1.75

%

1.55

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00

 

1.90

%

1.70

%

3

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

2.10

%

1.90

%

4

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.20

%

2.00

%

5

 

Greater than or equal to 6.00 to 1.00

 

2.50

%

2.30

%

 

4.                                      Section 1.1 of the Credit Agreement is
hereby amended by adding the following sentence at end of the definition of
“Applicable Margin” therein:

 

2

--------------------------------------------------------------------------------


 

“For the avoidance of doubt, for the period from the First Amendment Effective
Date through but excluding the date on which the Applicable Margin shall be next
adjusted as set forth in this definition, the Applicable Margin shall be
determined based on Level 1, such that the Applicable Margin for the Revolving
Credit Loans shall be 1.75% and the Applicable Margin for the Term Loan shall be
1.55%.”

 

5.                                      The first sentence of
Section 2.16.(a) of the Credit Agreement is hereby amended to read as follows:

 

“The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Credit Commitments or Term Loan Commitments (or both) by
providing written notice to the Administrative Agent; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Credit Commitments shall not exceed $600,000,000 and the Outstanding Amount of
the Term Loan shall not exceed $600,000,000.”

 

6.                                      The first sentence of Section 5.1.(a) of
the Credit Agreement is hereby amended by inserting the words “or liquidity”
after the word “capital” in each instance in which the word “capital” appears in
such sentence.

 

7.                                      Section 10.1.(g) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(g)                            Minimum Tangible Net Worth.  The Parent
Guarantor and the Borrower shall not permit Tangible Net Worth at any time to be
less than (i) $2,022,345,000  plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected at any time after December 31, 2013 by the Parent Guarantor
or any of its Subsidiaries to any Person other than the Parent Guarantor or any
of its Subsidiaries.”

 

8.                                      Section 11.5 of the Credit Agreement is
hereby amended by adding the following language as a separate paragraph at the
end of such Section:

 

“Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocations otherwise set forth above in this Section.”

 

9.                                      Section 13.6.(b) of the Credit Agreement
is hereby amended by adding the following language to the end of such Section:

 

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in any Loan, any Note, any Commitment
or any other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loan, any Note, any
Commitment or any other obligations under the Loan Documents) to any Person
except (x) to the extent that such

 

3

--------------------------------------------------------------------------------


 

disclosure is necessary to establish that such Loan, any Note, any Commitment or
any other obligations under the Loan Documents is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or (y) as provided
in the immediately preceding sentence. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

 

10.                               Section 13.6.(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“In addition to the assignments and participations permitted under the foregoing
provisions of the Section, and without the need to comply with any of the formal
or procedural requirements of this Section, any Lender may at any time and from
time to time, pledge and assign all or any portion of its rights under all or
any of the Loan Documents to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.”

 

11.                               Exhibit J to the Credit Agreement is hereby
deleted and replaced in its entirety with the “Exhibit J” attached to this
Amendment.  For the avoidance of doubt, any reference in the Credit Agreement to
the “Transfer Authorizer Designation Form” shall refer to the “Disbursement
Instruction Agreement” attached hereto as “Exhibit J” as the replacement to the
Transfer Authorizer Designation Form.

 

12.                               Schedule I to the Credit Agreement is hereby
deleted and replaced in its entirety with the “Schedule I” attached to this
Amendment.

 

13.                               The parties hereto agree that the Guarantied
Obligations, as defined in that certain Amended and Restated Guaranty dated as
of November 20, 2012 by Parent Guarantor and the Subsidiary Guarantors party
thereto, given in connection with the Credit Agreement, shall not include any
Excluded Swap Obligations.

 

14.                               The Borrower and the Parent Guarantor each
hereby certifies that: (a)  no Default or Event of Default exists as of the date
hereof or would exist immediately after giving effect to this Amendment; (b) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party are true and
correct in all material respects (unless any such representation and warranty is
qualified by materiality, in which event such representation and warranty is
true and correct in all respects) on and as of the date hereof, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (unless any such representation and warranty is
qualified by materiality, in which event such representation and warranty was
true and correct in all respects) on and as of such earlier date) and except as
a result of transactions permitted by the Credit Agreement, (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party (other than any required filing with the SEC, which the Borrower agrees to

 

4

--------------------------------------------------------------------------------


 

file in a timely manner) is required in connection with the execution, delivery
and carrying out of this Amendment or, if required, has been obtained, and
(d) this Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower and the
Parent Guarantor, enforceable in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein and as may be limited by
equitable principles generally.  The Borrower and the Parent Guarantor each
confirms that the Obligations remain outstanding without defense, set off,
counterclaim, discount or charge of any kind as of the date of this Amendment. 
Except as expressly provided herein, this Amendment shall not constitute an
amendment, waiver, consent or release with respect to any provision of any Loan
Document, a waiver of any default or Event of Default under any Loan Document,
or a waiver or release of any of the Lenders’ or Administrative Agent’s rights
and remedies (all of which are hereby reserved).

 

15.                               Ratification.  The Borrower and the Parent
Guarantor each hereby reaffirms and confirms its obligations under the Credit
Agreement, as amended hereby.

 

16.                               GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

17.                               Counterparts.  To facilitate execution, this
Amendment and any amendments, waivers, consents or supplements may be executed
in any number of counterparts as may be convenient or required.  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

18.                               Headings.  The headings of this Amendment are
provided for convenience of reference only and shall not affect its construction
or interpretation.

 

19.                               Loan Document.  This Amendment shall
constitute a Loan Document under the Credit Agreement.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

 

Name:

Thomas J. Baltimore, Jr.

 

 

Title:

President and Chief Executive Officer

 

 

 

PARENT GUARANTOR:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

 

Name:

Thomas J. Baltimore, Jr.

 

 

Title:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender and Issuing Bank, and as a Revolving Credit Lender and Term Loan Lender

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name:

Mark F. Monahan

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

BANK OF AMERICA, N.A., as Syndication Agent, as a Revolving Credit Lender and as
a Term Loan Lender

 

 

 

By:

/s/ Suzanne Eaddy

 

 

Name:

Suzanne Eaddy

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender and as a Term Loan
Lender

 

 

 

By:

/s/ Katie Chowdhry

 

 

Name:

Katie Chowdhry

 

 

Title:

Assistant Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

BARCLAYS BANK PLC, as a Revolving Credit Lender and a Term Loan Lender

 

 

 

By:

/s/ Noam Azachi

 

 

Name:

Noam Azachi

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 Signature Page to First Amendment to Amended and Restated Credit Agreement
dated as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Revolving Credit Lender and as a Term
Loan Lender

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ J. T. Johnaton Coe

 

 

Name:

J.T. Johnaton Coe

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

COMPASS BANK, an Alabama banking corporation, as a Revolving Credit Lender and
as a Term Loan Lender

 

 

 

By:

/s/ Don Byerly

 

 

Name:

Don Byerly

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Credit Lender and as a Term Loan
Lender

 

 

 

By:

/s/ Jeffrey Geifman

 

 

Name:

Jeffrey Geifman

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment to Amended and Restated Credit Agreement dated as of
March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

ROYAL BANK OF CANADA, as a Revolving Credit Lender and as a Term Loan Lender

 

 

 

By:

/s/ John Flores

 

 

Name:

John Flores

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Credit Lender and as a Term
Loan Lender

 

 

 

By:

/s/  Ryuichi Nishizawa

 

 

Name:

Ryuichi Nishizawa

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 Signature Page to First Amendment to Amended and Restated Credit Agreement
dated as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

KEYBANK NATIONAL ASSOCIATION, as a Revolving Credit Lender and as a Term Loan
Lender

 

 

 

By:

/s/ Meredith H. Houseworth

 

 

Name:

Meredith H. Houseworth

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

THE BANK OF NOVA SCOTIA, as a Revolving Credit Lender and as a Term Loan Lender

 

 

 

By:

/s/ George Sherman

 

 

Name:

George Sherman

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

 

TD BANK, N.A., as a Revolving Credit Lender and as a Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ John Howell

 

 

Name: John Howell

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Revolving Credit Lender and as a Term
Loan Lender

 

 

 

 

 

 

By:

/s/ Glenn A. Page

 

 

Name: Glenn A. Page

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

 

RAYMOND JAMES BANK, N.A., as a Revolving Credit Lender and as a Term Loan Lender

 

 

 

 

By:

/s/ James M. Armstrong

 

 

Name: James M. Armstrong

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

 

REGIONS BANK, as a Revolving Credit Lender and as a Term Loan Lender

 

 

 

 

By:

/s/ Vincent Hughes

 

 

Name: Vincent Hughes

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to First Amendment to Amended and Restated Credit Agreement dated
as of March 20, 2014, with RLJ Lodging Trust, L.P.

 

 

CAPITAL ONE, N.A., as a Revolving Credit Lender and as a Term Loan Lender

 

 

 

 

By:

/s/ Ashish Tandon

 

 

Name:  Ashish Tandon

 

 

Title:  Vice President

 

[WFB/RLJ — First Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit J

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  RLJ Lodging Trust, L.P.

 

Lender:  Wells Fargo Bank, N.A., as Administrative Agent

 

Loan:  Loan numbers 1008457 and 1008458 made pursuant to that certain Amended
and Restated Credit Agreement dated as of November 20, 2012, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
March 20 2014, each between Borrower, Lender, RLJ Lodging Trust, and the Lenders
party thereto, as amended from time to time

 

Effective Date:

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Lender with specific instructions for wiring or
transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Lender at the time
of the applicable Disbursement in the form of a signed closing statement, an
email instruction or other written communication (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Lender is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Lender is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Lender is authorized to use the wire instructions that have been
provided directly to Lender by the Receiving Party or Borrower and attached as
the Subsequent Disbursement Exhibit. All wire instructions must contain the
information specified on the Subsequent Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party
must be attached as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Lender is authorized to accept one
or more Disbursement Requests from any of the individuals named below (each, a
“Restricted Account Disbursement Authorizer”) to disburse funds from a
Restricted Account and to initiate Disbursements in connection therewith (each,
a “Restricted Account Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

Permitted Wire Transfers: Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party. Each Receiving Party included in any such Disbursement Request
must be listed below. Lender is authorized to use the wire instructions that
have been provided directly to Lender by the Receiving Party or Borrower and
attached as the Restricted Account Disbursement Exhibit. All wire instructions
must contain the information specified on the Restricted Account Disbursement
Exhibit.

 

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

 

BORROWERS:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

 

 

By:

 

 

 

   Name:  Thomas J. Baltimore, Jr.

 

 

   Title:   President and CEO

 

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Lender must receive Disbursement Requests in writing. 
Verbal requests are not accepted.  Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Lender’s customer verification procedures. Lender is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Lender considers to be reasonable. 
Lender will, in its sole discretion, determine the funds transfer system and the
means by which each Disbursement will be made.  Lender may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Lender or
prohibited by government authority; (iii) cause Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Lender to violate any applicable law or regulation.

 

Limitation of Liability. Lender shall not be liable to Borrower or any other
parties for: (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s requested Disbursements may be made or information received or
transmitted, and no such entity shall be deemed an agent of Lender (other than
as a result of Lender’s own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment); (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Lender’s control; or (iii) any special, consequential, indirect or
punitive damages, whether or not (A) any claim for these damages is based on
tort or contract or (B) Lender or Borrower knew or should have known the
likelihood of these damages in any situation.  Lender makes no representations
or warranties other than those expressly made in this Agreement.  IN NO EVENT
WILL LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A
DISBURSEMENT REQUEST IS EXECUTED BY LENDER IN GOOD FAITH AND IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Lender is authorized to rely on the
information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Lender has received a new Agreement signed by Borrower.  Borrower agrees to be
bound by any Disbursement Request: (i) authorized or transmitted by Borrower; or
(ii) made in Borrower’s name and accepted by Lender in good faith and in
compliance with this Agreement, even if not properly authorized by Borrower. 
Lender may rely solely (i) on the account number of the Receiving Party, rather
than the Receiving Party’s name, and (ii) on the bank routing number of the
Receiving Bank, rather than the Receiving Bank’s name, in executing a
Disbursement Request.  Lender is not obligated or required in any way to take
any actions to detect errors in information provided by Borrower or an
Authorized Representative.  If Lender takes any actions in an attempt to detect
errors in the transmission or content of transfers or requests or takes any
actions in an attempt to detect unauthorized Disbursement Requests, Borrower
agrees that, no matter how many times Lender takes these actions, Lender will
not in any situation be liable for failing to take or correctly perform these
actions in the future, and such actions shall not become any part of the
Disbursement procedures authorized herein, in the Loan Documents, or in any
agreement between Lender and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Lender will not execute Disbursement Requests
expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Lender of any errors in the Disbursement of
any funds or of any unauthorized or improperly authorized Disbursement Requests
within fourteen (14) days after Lender’s confirmation to Borrower of such
Disbursement. If Lender is notified that it did not disburse the full amount
requested in a Disbursement Request, Lender’s sole liability will be to promptly
disburse the amount of the stated deficiency. If Lender disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Lender may, at
Borrower’s request, make an effort to effect a stop payment or recall but will
incur no liability whatsoever for its failure or inability to do so.

 

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

SCHEDULE I
LENDERS AND COMMITMENTS

 

Revolving Credit Lenders

 

Revolving Credit Commitment

 

Wells Fargo Bank, National Association

 

$

12,500,000

 

Bank of America, N.A

 

$

47,500,000

 

PNC Bank, National Association

 

$

30,000,000

 

U.S. Bank National Association

 

$

22,500,000

 

Compass Bank, an Alabama banking corporation

 

$

22,500,000

 

Deutsche Bank Trust Company Americas

 

$

22,500,000

 

Sumitomo Mitsui Banking Corporation

 

$

17,500,000

 

Royal Bank of Canada

 

$

17,500,000

 

Barclays Bank PLC

 

$

25,000,000

 

TD Bank, N.A.

 

$

12,500,000

 

Regions Bank

 

$

22,500,000

 

Branch Banking and Trust Company

 

$

10,000,000

 

The Bank of Nova Scotia

 

$

12,500,000

 

KeyBank National Association

 

$

12,500,000

 

Capital One, N.A.

 

$

5,000,000

 

Raymond James Bank, N.A.

 

$

7,500,000

 

 

 

 

 

Total Revolving Credit Commitments

 

$

300,000,000

 

 

Term Loan Lenders

 

Term Loan Commitment

 

Wells Fargo Bank, National Association

 

$

22,500,000

 

Bank of America, N.A

 

$

67,500,000

 

PNC Bank, National Association

 

$

30,000,000

 

U.S. Bank National Association

 

$

55,000,000

 

Compass Bank, an Alabama banking corporation

 

$

37,500,000

 

Deutsche Bank Trust Company Americas

 

$

22,500,000

 

Sumitomo Mitsui Banking Corporation

 

$

25,000,000

 

Royal Bank of Canada

 

$

22,500,000

 

Barclays Bank PLC

 

$

10,000,000

 

TD Bank, N.A.

 

$

22,500,000

 

Regions Bank

 

$

10,000,000

 

Branch Banking and Trust Company

 

$

20,000,000

 

The Bank of Nova Scotia

 

$

17,500,000

 

KeyBank National Association

 

$

12,500,000

 

Capital One, N.A.

 

$

15,000,000

 

Raymond James Bank, N.A.

 

$

10,000,000

 

 

 

 

 

Total Term Loan Commitments

 

$

400,000,000

 

 

--------------------------------------------------------------------------------